Pigott, J.
(dissenting). A 12-year-old child rode his bicycle across a four-lane highway at night. A car traveling at nearly twice the speed limit struck the child, causing severe injuries. Although the driver of the automobile eventually pleaded guilty to a felony charge of reckless assault, a jury determined—in a verdict affirmed by the majority on this appeal—that the City of New York was liable for the accident. Why? Because the City failed to take adequate measures to prevent the speeding motorist from breaking the law. That result is antithetical to our case law and principles of government immunity. How the City chooses to combat criminal conduct such as speeding on public roadways is a discretionary, governmental function, absolutely immune from suit. The majority’s contrary decision exposes governmental entities to tort liability whenever they fail to take measures that could, conceivably, prevent a crime from taking place. I dissent and would reverse the judgment below.
I.
The majority correctly states the governing principles surrounding municipal liability. Those principles derive from the *489fundamental rule that the State and its political subdivisions are generally immune from suit “for discretionary actions taken during the performance of governmental functions” (Valdez v City of New York, 18 NY3d 69, 75-76 [2011]). Such acts are immune from liability because they involve the allocation of limited public resources for the protection and safety of the public at large—determinations that are better left to the discretion of the executive and legislative branches of government than to courts or a jury (cf. Matter of World Trade Ctr. Bombing Litig., 17 NY3d 428, 452-453 [2011]). Immunizing such decisions from tort liability also reflects a value judgment: that “the broader interest in having government officers and employees free to exercise judgment and discretion in their official functions, unhampered by fear of second-guessing and retaliatory lawsuits, outweighs the benefits to be had from imposing liability for . . . injury” (Haddock v City of New York, 75 NY2d 478, 484 [1990]).
When a municipality is not undertaking a traditional government function but has assumed the role of a private individual, it is said to be acting in a “proprietary capacity” and may be subject to the same principles of tort law as private citizens (see Wittorf v City of New York, 23 NY3d 473, 479 [2014]). Indeed, “[i]t is proper and necessary to hold municipalities and the State liable for injuries arising out of the day-by-day operations of government—for instance, the garden variety injury resulting from the negligent maintenance of a highway” (Weiss v Fote, 7 NY2d 579, 585 [1960]).
To determine whether the government is immune from liability in a given case, we examine “the specific act or omission out of which the injury is claimed to have arisen” (Wittorf, 23 NY3d at 479, quoting Miller v State of New York, 62 NY2d 506, 513 [1984]). If the particular negligence claimed arises from an act or omission by the government in its proprietary role as a landowner or landlord, it will be “subject to suit under the ordinary rules of negligence applicable to nongovernmental parties” (Applewhite v Accuhealth, Inc., 21 NY3d 420, 425 [2013]). But if the specific act or omission claimed to be the cause of the accident involves the government’s traditional role as the provider of public resources to protect the populace at large—and “particularly to control the activities of criminal wrongdoers” (Riss v City of New York, 22 NY2d 579, 581 [1968] [emphasis added])—the government is entitled to absolute immunity and cannot be held liable for negligence unless it owed *490a special duty to the injured party (Applewhite, 21 NY3d at 425-426).1
I do not disagree with the majority that the government, acting as a landowner, has a proprietary duty to maintain roadways in a reasonably safe condition (see majority op at 479). That duty requires the government, among other things, to install adequate traffic control signals (see Alexander v Eldred, 63 NY2d 460, 469 [1984]; Weiss, 7 NY2d at 586), erect and maintain proper barriers (see Gomez v New York State Thruway Auth., 73 NY2d 724, 725 [1988]; Friedman v State of New York, 67 NY2d 271, 286-287 [1986]), provide adequate warnings of unsafe road conditions (see Hicks v State of New York, 4 NY2d 1, 4 [1958]), remove dangerous snowbanks (see Gardner v State of New York, 79 AD3d 1635, 1636 [4th Dept 2010]), remove standing water (see Kelly v Town of Islip, 141 AD2d 611, 612 [2d Dept 1988], lv dismissed and denied 73 NY2d 865 [1989]), fill potholes (see Ciccarella v Graf, 116 AD2d 615, 616 [2d Dept 1986]), and generally clear roadways of debris and other hazards (see Green v State of New York, 71 AD2d 761, 761 [3d Dept 1979]). When the government is aware that these or similar conditions exist on a roadway yet fails to remedy the situation or study it with an eye toward alleviating the danger, the government may be subject to liability for injuries that result (see Friedman, 67 NY2d at 284).
The proprietary duty to maintain safe roadways, however, extends no further than making the road safe for individuals who follow the rules of the road (see Tomassi v Town of Union, 46 NY2d 91, 97 [1978]; see also Duger v Estate of Carey, 295 AD2d 878, 878-879 [3d Dept 2002]). It does not encompass a municipality’s efforts to deter or prevent unlawful activity such as speeding. Thus, in Tomassi v Union, we rebuffed an attempt by plaintiffs in an automobile accident to cast the government’s alleged negligence—placing a storm-water drainage ditch too close to the roadway—as a breach of its proprietary duty to maintain reasonably safe roads when, in reality, their injuries were caused by the unlawful activity of two drivers (46 NY2d at 96).
The plaintiffs in that case were passengers in a vehicle that was traveling down a two-lane road in Broome County at “an *491excessive rate of speed” (id,.). Their car was struck by another vehicle, traveling the opposite direction, whose driver was “not paying careful attention” and veered into the plaintiffs’ lane of traffic (id.). The passengers sustained injuries when their vehicle went off the road into a shallow storm-water drainage ditch. They brought a lawsuit against both drivers as well as the Town of Union for negligence, alleging, as relevant here, that the town negligently constructed the drainage ditch too close to the roadway and that its proximity to the road caused their injuries.
The jury returned a verdict in favor of the plaintiffs, but we reversed it on appeal, holding that “there are no grounds upon which the liability of the town may be properly predicated” (id. at 97). Although the government has a proprietary obligation to maintain roadways in a reasonably safe condition, we said that duty requires only that the government make the road “reasonably safe for people who obey the rules of the road” (id. [emphasis added]). Because there was no allegation that the road was unsafe for law-abiding motorists, the town could not be held liable for failing to reduce or prevent injuries that resulted from unlawful activity.
Our decision in Tomassi isn’t unique to roadway maintenance and design. We have repeatedly held, in other contexts, that a governmental entity is immune from suit where the crux of the plaintiffs’ complaint is that the government failed to take measures that could have prevented criminal activity. For example, the plaintiff in Weiner v Metropolitan Transp. Auth. (55 NY2d 175 [1982]) was assaulted by an intruder in a subway station owned and maintained by the defendant New York City Transit Authority. Because the government was engaged in the proprietary operation of a commuter railroad, the plaintiff alleged it was liable for failing to provide adequate police protection at the train station that it operated.
We disagreed. The specific omission alleged to be negligent was not the failure to maintain the premises in a reasonably safe condition but “the absence of police surveillance at the entrance [of the subway station] and the failure to warn of criminal activity in the area or close the entrance when police protection was not available” (id. at 182). Such claims are not actionable absent a special duty, we held, because it would require juries and courts to second-guess discretionary decisions about how to utilize public resources to provide general police protection and security for the public—determinations better left to the legislative and executive branches (id.).
*492The plaintiff in Bonner v City of New York (73 NY2d 930 [1989]) tried a similar tactic as the plaintiff in Weiner, again to no avail. He was a public school teacher assigned to supervise the playground at a city school in Manhattan. Because one of the gates surrounding the playground had a broken lock, the plaintiff posted himself at the gate for the security of the school children. A person who did not attend the school approached him and hit him with a baseball bat. The plaintiff brought a personal injury action against the City of New York and school district, alleging, among other things, that they “were negligent in allowing the gate to remain broken” (id. at 932). The jury returned a verdict against the City and school district, and the Appellate Division affirmed.
We reversed the verdict on appeal, holding that the trial court erroneously submitted the matter to the jury (id.). As in Weiner, we looked beyond the plaintiffs characterization of his claim to the heart of the allegations. We concluded that “the particular negligence alleged [wa]s not the failure to fulfill a proprietary function,” such as repairing the broken lock. Instead, plaintiffs claim was “premised on the contention that defendant’s security system . . . was inadequate to protect him from criminal activity” (id. at 932 [emphasis added]). Because the City’s efforts to guard against criminal attacks involve policy decisions, “no liability arises from the performance of such a function absent a special duty of protection” (id. at 932).2
In Clinger v New York City Tr. Auth. (85 NY2d 957 [1995]), we rejected yet another plaintiff’s attempt to cast a municipality’s purported negligence as proprietary, when the gravamen of *493the complaint was that the City of New York failed to prevent a criminal attack from taking place inside a subway tunnel. The plaintiff in Clinger had been attacked in a subway tunnel that was under construction. The assailant dragged her behind a large metal plate that had been temporarily positioned against the tunnel wall during construction, and he proceeded to beat, rape and rob her there (id. at 959). Like her predecessors in Weiner and Bonner, the plaintiff in Clinger claimed that the City’s negligent placement of the large metal plate and its failure to close the tunnel or properly police it breached the City’s proprietary duty to maintain the subway tunnel in good repair. We rejected that claim and held that the City could not be liable in tort. The real omission at issue—the City’s failure to take adequate measures to prevent criminal activity in an area that it knew “had been the site of numerous violent felonies in the year preceding th[e] attack”—was “so overwhelmingly governmental in nature” as to immunize the City from liability {id. [emphasis added]).
It’s unclear to me how the majority could reach any other conclusion in this case. It has long been the rule in this state that the government’s efforts “to control the activities of criminal wrongdoers” belong in the category of discretionary, governmental functions immune from suit (Riss, 22 NY2d at 581 [emphasis added]). The particular negligence alleged in this case is that the City failed to conduct a traffic calming study on Gerritsen Avenue in response to complaints of speeding—in short, that the City did not adequately respond to criminal activity or take the appropriate measures to prevent it. That kind of allegation goes well beyond the City’s proprietary duty to maintain safe roadways. It seeks to impose liability on the City for its discretionary efforts to deter individuals from deliberately breaking the law, when we have previously rejected such claims (see Clinger, 85 NY2d at 959 [municipal defendant not liable for injuries sustained on its property as a result of criminal activity, even though the City had a duty to maintain property in a reasonably safe condition and easily could have prevented the crime by closing access to the subway tunnel it knew had been the site of numerous attacks]; Bonner, 73 NY2d at 932 [municipal defendants not liable for injuries suffered at the hands of criminals, even though they had a proprietary duty to maintain property in a reasonably safe condition and easily could have prevented the crime by replacing a broken lock]).
*494Whether the majority characterizes the City’s alleged negligence as a failure to undertake appropriate traffic calming studies or a failure to respond adequately to complaints of speeding, at bottom, the plaintiffs’ complaint is that the City didn’t do enough to prevent drivers like Louis Pascarella from engaging in criminally reckless conduct on Gerritsen Avenue.3 If there is anything to be learned from our case law in this area, it is that a municipality’s efforts to respond to criminal activity are “so overwhelmingly governmental in nature,” they cannot expose the municipality to liability in tort (Clinger, 85 NY2d at 959). If they did—and after the majority’s decision today they most certainly will—then municipalities throughout the state will be haled into court whenever a plaintiff who has been injured on the road at the hands of a speeding or intoxicated motorist is able to identify alternative measures the government could have taken to attempt to prevent the accident.4
To be sure, the issue in this case is not whether the City should have conducted a traffic calming study or undertaken any other measures to reduce criminal activity on Gerritsen Avenue. The question is whether the City may be held liable in a personal injury action when it chooses not to utilize one or more of the methods that plaintiffs contend would have prevented the criminally reckless conduct that ultimately *495caused their injuries. I would answer that question “no” and reverse the judgment below.
1—i hH
Because the City was engaged in a governmental function when it chose to refer complaints of speeding on Gerritsen Avenue for greater police enforcement rather than conduct a traffic calming study, and because plaintiffs did not attempt to prove that the City owed them a special duty, the City was absolutely immune from suit. Even assuming, however, that the City owed a duty to investigate potential traffic calming measures and that its investigation was inadequate, plaintiffs failed as a matter of law to establish that the City’s alleged negligence was a proximate cause of the injuries sustained.
If a municipality is not entitled to immunity, a plaintiff still must demonstrate that its negligent maintenance of the roadway was a proximate cause of the accident (see Atkinson v County of Oneida, 59 NY2d 840, 841 [1983]). Where the evidence reveals that the municipality’s failure to remedy a dangerous condition would have “had no bearing on the happening of the accident,” liability does not lie (Hicks, 4 NY2d at 7-8 [finding no basis in the record for assuming that the State’s failure to erect a stop sign at an intersection proximately caused an accident where the driver “paid no attention to the physical indications that she was approaching an intersection” and “disregarded” guideposts lining the shoulders of the road]; see also Kent v State of New York, 37 AD2d 119, 121 [3d Dept 1971] [the State’s failure to warn drivers of road construction did not proximately cause accident where additional warnings would not have caused intoxicated driver to operate his car differently]).
So, too, where the driver of an automobile that has caused an accident is familiar with a particular roadway and a dangerous condition that exists on it, the municipality’s failure to take additional measures to warn the driver of the obstruction cannot be deemed a proximate cause of the plaintiff’s injuries (Atkinson, 59 NY2d at 842). “A municipality, of course, is not an insurer of the safety of its roadways,” and a City’s failure to take every step to eliminate tragic accidents does not mean the City’s acts or omissions proximately caused the plaintiff’s injuries (Tomassi, 46 NY2d at 97).
The accident at issue in this case was caused by the unlawful actions of the plaintiff—who crossed four lanes of traffic *496at night—and Louis Pascarella—who chose to drive almost 30 miles over the speed limit with a suspended license, as he had done on numerous occasions. Indeed, Pascarella ultimately pleaded guilty to criminally reckless assault for consciously disregarding a substantial and unjustifiable risk of injury to another (see Penal Law §§ 15.05 [3]; 120.05 [4]), undercutting the plaintiffs’ argument that a traffic calming study could have had some bearing on the happening of the accident. What is more, plaintiffs’ expert admitted that no traffic calming measure would prevent drivers like Pascarella from deliberately breaking the law. By the expert’s own words: “You’re not going to stop a person who wants to speed.”
Given that testimony and the absence of any evidence that particular traffic calming measures would have prevented Pas-carella’s recklessness, there is no rational basis upon which the jury could have concluded that the City’s failure to undertake a traffic calming study was a “substantial cause of the events which produced the injury” (Mazella v Beals, 27 NY3d 694, 706 [2016] [internal quotation marks omitted]). Accordingly, whether the City is immune from liability based on discretionary decisions it made in its governmental function, or plaintiffs failed to establish that the City’s inaction was the proximate cause of their injuries, the City is not liable for the tragic accident that occurred on Gerritsen Avenue.
Chief Judge DiFiore and Judges Rivera, Abdus-Salaam, Stein and Garcia concur; Judge Pigott dissents in an opinion.
Order, insofar as appealed from, affirmed, with costs.

. Plaintiffs make no claim that the City owed them a special duty in this case. The City is therefore immune from suit if it was engaged in a governmental function.


. The majority relies on Miller v State of New York (62 NY2d 506 [1984]) for the proposition that the City’s duty to maintain property in a reasonably safe condition requires it to implement traffic calming measures to prevent unlawful activity such as speeding (see majority op at 481-482). But Bonner was decided after Miller and has been suggested to “cast serious doubt on [Miller’s] continuing validity” (73 NY2d at 933 [Simons, J., dissenting]). Moreover, Miller cannot be read as broadly as the majority suggests. The narrow duty the State breached in Miller was the duty “to maintain minimal security measures” at State-owned dormitories (62 NY2d at 513). The State did not breach that duty by failing to keep a particular dormitory door locked at a given time, but by implementing a policy of keeping all entrances at all State University of New York dormitories unlocked at all times (id. at 514 [Kaye, J., concurring]). We held that even a private individual would be held liable for failing to “furnish any security to [its] tenants” (id.). The particular facts in Miller thus put the State’s conduct on the proprietary end of the spectrum. That case does not stand for the general rule that the government has a proprietary duty to take measures to prevent unlawful activity.


. The majority characterizes Pascarella’s felonious conduct as mere “driver error,” equating it to simple negligence (see majority op at 482). In reality, he pleaded guilty to second-degree assault for recklessly causing injury with a dangerous instrument (see Penal Law § 120.05 [4]), and he had engaged in such conduct on Gerritsen Avenue on numerous occasions throughout his adult life. The City was precluded at trial from introducing evidence that Pascarella’s driver’s license had been suspended 18 times, that he had previously been convicted of driving under the influence, and that he had received numerous moving violations for speeding, including one for speeding on Gerritsen Avenue.


. The majority is attempting to fit a square peg (unlawful activity) into a round hole (highway planning and design). It holds that anytime a municipality is aware that criminally reckless behavior is taking place on the roadway and police enforcement is not adequate to deter such behavior, the municipality must use available methods of highway planning and design to curb the criminal activity or else defend a suit for negligence if an accident results (see majority op at 481). Not only does the majority’s conclusion conflate two, analytically distinct duties, but it also imposes an insurmountable burden on the government. By the majority’s logic, a municipality will be subject to suit anytime it fails to take one or more available measures that could, conceivably, prevent a crime.